NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                 SARA ANNE LOUSTAUNAU, Appellant.

                             No. 1 CA-CR 18-0351
                               FILED 10-17-2019


           Appeal from the Superior Court in Maricopa County
                        No. CR2016-157085-002
              The Honorable Bradley H. Astrowsky, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Joel M. Glynn
Counsel for Appellant
                        STATE v. LOUSTAUNAU
                          Decision of the Court



                      MEMORANDUM DECISION

Chief Judge Peter B. Swann delivered the decision of the court, in which
Presiding Judge Michael J. Brown and Judge Kenton D. Jones joined.


S W A N N, Chief Judge:

¶1             This is an appeal under Anders v. California, 386 U.S. 738
(1967), and State v. Leon, 104 Ariz. 297 (1969), from Sarah Anne
Loustaunau’s convictions and sentences for taking the identity of another
and theft of a credit card. Neither Loustaunau nor her counsel identify any
issues for appeal.

¶2            At trial, the state presented evidence of the following facts.
On October 5, 2016, A.D. left her car at a car dealership for services. She
did not remove the credit cards she regularly kept in the car. On October
12, 2016, her bank alerted her to possible credit card fraud. She called law
enforcement the next day to report one of her credit cards as stolen. Law
enforcement then went to the Walmart where the suspected credit card
fraud had occurred and viewed surveillance footage of Loustaunau using
the credit card. Law enforcement arrested Loustaunau in December 2016.

¶3             The jury found Loustaunau guilty of one count of taking the
identity of another, a class 4 felony under A.R.S. § 13-2008, and one count
of theft of a credit card, a class 5 felony under A.R.S. § 13-2102. The state
presented evidence that Loustaunau had two prior felony convictions, one
from a 2006 offense and one from a 2007 offense. The court entered
judgment on the verdicts and sentenced Loustaunau as a category two
repetitive offender to mitigated, concurrent prison terms of 2.25 years and
1 year, with credit for 58 days of presentence incarceration.

¶4             We detect no fundamental error. All of the proceedings were
conducted in compliance with the law. The jury’s verdicts were supported
by sufficient evidence. A person commits taking the identity of another by
knowingly using any personal identifying information of another person
without his or her consent, with the intent to use it for any unlawful
purpose or to cause loss to a person or entity. A.R.S. § 13-2008(A). Personal
identifying information includes any document or data that provides
information concerning a name or credit card. A.R.S. § 13-2001(10). A
person commits theft of a credit card by controlling a credit card without


                                     2
                         STATE v. LOUSTAUNAU
                           Decision of the Court

the cardholder’s consent, with the intent to deprive the cardholder of the
credit card. A.R.S. §§ 13-2102(A)(1), -1802(A)(1). The state presented
evidence that Loustaunau used A.D.’s credit card without A.D.’s
permission to make purchases at A.D.’s expense. The court imposed lawful
sentences. See A.R.S. §§ 13-2008(E), -2102(B), -703(A), (I).

¶5             We affirm the convictions and sentences. Defense counsel’s
obligations in this appeal are at an end. See State v. Shattuck, 140 Ariz. 582,
584–85 (1984). Unless, upon review, counsel discovers an issue appropriate
for petition for review to the Arizona Supreme Court, counsel must only
inform Loustaunau of the status of this appeal and her future options. Id.
Loustaunau has 30 days from the date of this decision to file a petition for
review in propria persona. See Rule 31.21(b)(2)(A). Upon the court’s own
motion, Loustaunau has 30 days from the date of this decision in which to
file a motion for reconsideration. See Rule 31.20(c).




                         AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         3